 


109 HRES 700 IH: Supporting an upgrade in Israel’s relationship with NATO to that of a leading member of NATO’s Individual Cooperation Program, as a first step toward Israel’s inclusion in NATO as a full member with all corresponding rights, privileges, and responsibilities.
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 700 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Ms. Ros-Lehtinen (for herself and Mr. Wexler) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Supporting an upgrade in Israel’s relationship with NATO to that of a leading member of NATO’s Individual Cooperation Program, as a first step toward Israel’s inclusion in NATO as a full member with all corresponding rights, privileges, and responsibilities. 
 
Whereas ministers representing Member States of the North Atlantic Treaty Organization have expressed the need to amend the NATO alliance in order to enhance its ability to address new threats; 
Whereas the confluence of global terrorist threats necessitate the geographic expansion of the alliance; 
Whereas NATO Member States have been attacked by, and continue to be threatened by, groups based in the Middle East; 
Whereas Israel’s geographic location and advanced military and intelligence capabilities make it considerably able to address such regional threats; 
Whereas Israel is a valuable strategic ally of the United States and other NATO Member States; 
Whereas Israel has been a staunch ally in the global effort to eradicate terror and a strong defender of democracy, freedom, and human rights; 
Whereas Israel faces a range of regional strategic threats and is not a party to any organization, such as NATO, that has a mutual security guarantee mechanism, such as Article 5 of the NATO Charter; 
Whereas Israel has presented NATO with a plan for a step-by-step upgrade in bilateral cooperation entitled the Individual Cooperation Program: Strategic Cooperative Framework Between the State of Israel and NATO for 2006-2007 detailing a wide range of vehicles for enhanced cooperation between Israel and NATO, including Israel’s willingness to provide NATO with assets to support NATO search and rescue operations, in addition to disaster relief; 
Whereas NATO has also sought to deepen its relationship with Israel, including through the visit of NATO Secretary General Jaap de Hoop Scheffer to Israel in February 2005, marking the first such visit to Israel by a NATO Secretary General; 
Whereas in February 2006, a delegation of multinational military officers led by NATO Airborne Early Warning and Control Force General Axel Tuttelman brought an AWAC early warning surveillance plane to Israel, in hopes of further enhancing security cooperation between NATO and Israel in the war on global terrorism; 
Whereas NATO Secretary General Jaap de Hoop Scheffer stated that Israel had shown a keen interest in joining NATO naval patrols in efforts to prevent terrorist smuggling of materials through the Mediterranean into Europe; 
Whereas Israel is a member of the NATO Mediterranean Dialogue, which has served as a forum for consultation and practical cooperation between countries in the Mediterranean area for the past ten years; 
Whereas the NATO Mediterranean Dialogue criteria precludes Israel from deepening its military and strategic relationship with NATO in a number of areas that would be mutually beneficial to both Israel and NATO Member States; 
Whereas Israel and NATO have held joint military operations and have explored the possibility of increasing joint counter-proliferation efforts and intelligence sharing; 
Whereas Israel is developing the technology to make its military assets interoperable with those of NATO forces; 
Whereas Israel will place a liaison officer at NATO’s naval headquarters in Naples, Italy; 
Whereas Israel continues to demonstrate its commitment to work with NATO Member States to enhance its policies and programs regarding military capabilities, military doctrine and exercises, border security, arms control, terrorist prevention, humanitarian efforts, public diplomacy, and technological advancement to forge a relationship with NATO which enhances the capabilities of the alliance; 
Whereas Israel possesses a functioning democratic form of government, market-based economy, and respect for the political rights and liberties of minority groups, has demonstrated a strong commitment to peacefully settle disputes and the ability and willingness to contribute militarily to the alliance, and has in place a democratic civil-military structure; and 
Whereas Israel meets the criteria for membership in NATO and executes policies and upholds principles which are in keeping with the objectives of the Washington Treaty and in ensuring the alliance’s future relevance: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the pluralistic and geographic expansion of the North Atlantic Treaty Organization alliance is necessary for the alliance’s continued effectiveness and relevance; 
(2)Israel’s demonstrated commitment to uphold democracy and to combat terrorism, in addition to its strong strategic and military capabilities, make Israel deserving of NATO membership, and would make Israel an invaluable NATO ally; 
(3)the United States, as Israel’s strong ally, should take the lead in supporting an upgrade in Israel’s relationship with NATO to that of a leading member of NATO’s Individual Cooperation Program, as a first step toward Israel’s inclusion in NATO as a full member with all corresponding rights, privileges, and responsibilities; and 
(4)Israel’s deepened relationship with NATO would be mutually beneficial to both Israel and NATO Member States, including the United States. 
 
